DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2: Figs. 2a and 2b in the reply filed on 02/04/2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “wherein the encoded information also indicates instructions for automatically processing images of the object” in lines 15-16 but recites “wherein the information encoded by the plurality of indicia…includes spatial orientation information” in lines 12-13.  The recitation of the encoded information “indicating” instructions should be amended to recite “include” for consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morozumi, T., JP2006065822A, hereafter referred to as “Morozumi”, in view of Keller, et al., US 5041789, hereafter referred to as “Keller” and Adeyoola, et al., US 20140176565, hereafter referred to as “Adeyoola”. 

Regarding claim 1, Morozumi teaches a magnetic resonance visible label (bar code label on page 2, [0004]), comprising: 
a plurality of indicia (bar code of [0004]) located on the first side of the substrate (the barcode is presented on a label according to [0004]), the indicia comprising a surface area having magnetic resonance properties that are different from magnetic resonance properties of the substrate such that the plurality of indicia are capable of being imaged with a magnetic resonance imaging (MRI) system;
 ([0004] indicates that the barcode is printed with magnetic resonance capable of being imaged by a detector) and
wherein the plurality of indicia are arranged in a pattern such that the pattern encodes information about an object ([0005] for the encoding of fingerprint, iris, blood vessel pattern and DNA information of a person by the barcode); 
wherein the plurality of indicia are arranged in a pattern containing a plurality of line segments (Morozumi’s barcode in [0004] and [0005] are a plurality of line segments as known in the art);
wherein the information encoded by the plurality of indicia when arranged in the pattern includes spatial orientation information that defines a spatial orientation of the magnetic resonance visible label and the encoded information is information of an object being imaged with the MRI system (Morozumi’s barcode necessarily provides orientation, given the use of a start markings as US 2612994, specifically claim 9, discusses start markings provided with barcodes to provide orientation information); 
Morozumi does not teach 
a substrate (See page 2, [0004] for the RFID tag) having a first side and a second side (the RFID tag in [0004] includes a surface for the bar code label in [0004] and a second side opposite the surface of the RFID tag where the label is not attached as would have been obvious to a skilled artisan before the filing date of the invention); 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Morozumi’s barcode label on Keller’s adhesive barcode label where it is affixed to a sample for easy operation of the NMR spectrometry. See Col. 12, lines 60-68. 

Morozumi in view of Keller fail to teach wherein the encoded information also indicates instructions for automatically processing images of the object; wherein the instructions for automatically processing images of the object include instructions for co-registering the images using the spatial orientation information encoded by the plurality of indicia.
However, Adeyoola teaches a system wherein the encoded information (barcode of paragraph 29) also indicates instructions for automatically processing images of the object; wherein the instructions for automatically processing images of the object include instructions for co-registering the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Morozumi’s barcode label provided on the RFID tag as modified by Keller’s reference lines, to include instructions that upon scanning cause automatic combining of images the way Adeyoola teaches for efficient processing of the images (paragraph 9 of Adeyoola) for seamless presentation not the user (see paragraph 29 of Adeyoola).

Regarding claim 2, Morozumi in view of Keller and Adeyoola teaches all the limitations of claim 1 above.
Keller further teaches an adhesive layer coupled to the second side of the substrate (see fig. 2 and col. 13, lines 48-56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Morozumi’s barcode label, as modified by Keller and Adeyoola, on Keller’s adhesive barcode label where it is affixed to a sample for easy operation of the NMR spectrometry. See Col. 12, lines 60-68. 



Morozumi further teaches wherein the plurality of line segments is a plurality of fixed length line segments (Morozumi teaches a barcode (see [0004] on page 2) which is known in the art to comprise a plurality of line segments with fixed length line segments).

Regarding claim 7, Morozumi in view of Keller and Adeyoola teaches all the limitations of claim 1 above.
Morozumi further teaches wherein the plurality of line segments forms a barcode (See [0004] on page 2).

Regarding claim 10, Morozumi in view of Keller and Adeyoola teaches all the limitations of claim 1 above.
Morozumi further teaches wherein the plurality of indicia are composed of an ink that is disposed on the first surface of the substrate (See [0004] on page 2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morozumi in view of Keller and Adeyoola, as applied to claim 1 above, and further in view of Robertson, et al., US 20150205919, hereafter referred to as “Robertson”.

Regarding claim 15, Morozumi in view of Keller and Adeyoola teaches all the limitations of claim 1 above.
Morozumi in view of Keller and Adeyoola fails to teach wherein the object is a subject and the plurality of indicia are arranged in a pattern that also encodes protected health information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Morozumi’s system as modified by Keller and Adeyoola to encode the person’s information as a patient’s protected health information the way Robertson does for secured access to information (see paragraph 104 of Robertson). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morozumi in view of Keller and Adeyoola, as applied to claim 1 above, and further in view of Bammer, et al., US 20120121124, hereafter referred to as “Bammer”.

Regarding claim 16, Morozumi in view of Keller and Adeyoola teaches all the limitations of claim 1 above.
Morozumi in view of Keller and Adeyoola fails to teach wherein the object is a phantom and the plurality of indicia are arranged in a pattern that also encodes information about the phantom.
However, Bammer teaches an MRI based imaging study of a cylindrical phantom (paragraphs 33-34) disposed with a self-encoded marker including a 2-D barcode (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Morozumi’s MRI visible barcode label as modified by Keller and Adeyoola, for use in position tracking the way Bammer teaches to improve accuracy of position encoding (see paragraph 2). 

16 is rejected under 35 U.S.C. 103 as being unpatentable over Morozumi in view of Keller and Adeyoola, as applied to claim 1 above, and further in view of Grunkin, et al., 20100215227, hereafter referred to as “Grunkin”. 

Regarding claim 18, Morozumi in view of Keller and Adeyoola teaches all the limitations of claim 1 above.
Morozumi in view of Keller and Adeyoola fail to teach wherein the encoded information also includes a unique identifier that is associated with data stored in a database.
However, Grunkin teaches a system of storing images of specimen slides provided with barcodes (paragraph 69) wherein the encoded information also includes a unique identifier that is associated with data stored in a database (paragraph 106 states that “The images of each image field are stored in the database under a study name, study unit, and measurement as defined by the bar-code on the slide”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Morozumi’s system as modified by Keller and Adeyoola to effectively and securely provide information to the user (See paragraph 31 of Grunkin). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2612994, which discloses the original barcode patent, indicates that the barcodes include start markings which necessarily provide orientation information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                       


/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793